DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: antenna module, data pre-processing module, and perception module in claims 1-6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Support for these claim limitations can be found in figure 2 and paragraphs [0018]-[0029] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al US 20170276770 (hereinafter Lin).
Regarding claim 1, Lin discloses an adaptive radar for near-far target identification (900A, see fig. 9A, 10, and 11, [0045]-[0046], [0051], [0068], [0070]), comprising: 
an antenna module configured to radiate a transmission signal with an analog beamforming antenna in a plurality of directions using one or more phase control elements in a first radar scan and to generate radar data capturing a surrounding environment (930/940, see figs. 9-11, [0052], [0054], [0047]-[0048]);
a transceiver coupled to the antenna module and configured to perform a near-far adjustment of the adaptive radar to change the range of the transmission signals radiated from the antenna module (920, see figs. 9-11, [0047], [0051]-[0053]);
a data pre-preprocessing module (910, see figs. 9A-9B) configured to receive the radar data (see figs. 9A-9B, [0047]) and determine adjustments to at least one transceiver parameter in the antenna module for a second radar scan subsequent to the first radar scan based at least on a range to regenerate radar data capturing the surrounding environment (see fig. 9A, [0052]-[0054], [0070]-[0071]); and
a perception module (970, see fig. 9A) configured to detect and identify a target in the surrounding environment from the radar data of the first radar scan and the regenerated radar data of the second radar scan (see [0004], [0031], [0048]).
	
	
	Regarding claim 4 as applied to claim 1, Lin further discloses wherein the data pre-processing module is further configured to:
process the radar data from the antenna module (see [0004], [0048], [0068]);
determine a near-far adjustment to the at least one transceiver parameter (switching the radar from operation in a first mode to a second mode of the plurality of modes, see figs. 9, 11, and 13, [0051]-[0053], [0059], [0087]-[0088]);
encode the processed radar data with the near-far adjustment (switching the radar from operation in a first mode to a second mode of the plurality of modes, see figs. 9, 11, and 13, [0051]-[0053], [0059], [0087]-[0088]); and
send an indication of the encoded radar data to the antenna module to perform a subsequent radar scan with the near-far adjustment (switching the radar from operation in a first mode to a second mode of the plurality of modes, see figs. 9, 11, and 13, [0051]-[0053], [0059], [0087]-[0088]).
	Regarding claim 5 as applied to claim 1, Emery further discloses wherein the data pre-processing module is further configured to determine whether to adjust a transmit power or a receiver gain in a transceiver module in the antenna module for a subsequent radar scan (see [0033], [0081], [0089]).
	Regarding claim 6 as applied to claim 1, Lin further discloses wherein the perception module is further configured to utilize a composite image or individual images of targets to detect and identify the targets (see [0004], [0031], [0048]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170276770 (hereinafter Lin) in view of Kim et al US 8,902,103 (hereinafter Kim).
Regarding claim 2 as applied to claim 1, Lin discloses the claimed invention except wherein the at least one transceiver parameter comprises a transmit power in a transmit antenna in the antenna module, wherein the range is a function of the transmit power. 
In the same field of endeavor, Kim discloses an adaptive radar for near-far target identification (see figs. 2 and 4, col. 4, lines 28-38), comprising:
an antenna module configured to radiate a transmission signal and a transceiver coupled to the antenna module (see figs. 2 and 4, col. 4, lines 39-51), wherein the range of transmission signals radiated by from the antenna module is a function of a transmit power in a transmit antenna in the antenna module (see fig. 3, col. 4, lines 39-51, col. 5, lines 5-9, col. 6, lines 11-28).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with Lin by outputting different transmission power for short range and long range signal transmission, as taught by Kim, for the benefit of efficiently operating the radar by utilizing power efficiently. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170276770 (hereinafter Lin) in view of Dooi et al US 2006/0012511 (hereinafter Dooi).
Regarding claim 3 as applied to claim 1, Lin discloses the claimed invention except wherein the at least one transceiver parameter comprises a receive gain in a receive antenna in the antenna module, wherein the range is a function of the receive gain.
In the same field of endeavor, Dooi discloses an adaptive radar for near-far target identification (see fig. 12, [0078]), comprising:
an antenna module configured to radiate a transmission signal and a transceiver coupled to the antenna module (see fig. 12, [0078]), wherein the range of transmission signals radiated by from the antenna module is a function of a receive gain in a receive antenna in the antenna module (see fig. 12, [0078]-[0080]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dooi with Lin by adapting a gain characteristic of a receive antenna based on the whether the radar mode is short range or long range detection as taught by Dooi, for the benefit of enabling the radar apparatus to detect target(s) in a wide range with one detection apparatus. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170276770 (hereinafter Lin) in view of Jaeger et al US 20190129004 (hereinafter Jaeger).
Regarding claim 7, Lin discloses a method of near-far target identification in a radar (900A, see fig. 9A, 10, and 11, [0045]-[0046], [0051], [0068], [0070]), the method comprising:
setting one or more parameters associated with a transceiver (920, see figs. 9-11, [0047], [0051]-[0053]) for target detection (gain, see [0081]-[0082], [0089]-[0090]);
conducting a first scan (selecting a mode of radar operation, see [0052], [0086]);
generating, based on the first scan, a first image corresponding to first received target reflections (see [0048], [0068]);
processing the first image with a data pre-processing module (970, see fig. 9A) coupled to the transceiver (see [0004], [0048], [0068]);
adjusting one or more parameters associated with the transceiver for target detection at a second range different from the first range, wherein change from the first range to the second range is a near-far adaptive control of the transceiver (switching the radar from operation in a first mode to a second mode of the plurality of modes, see figs. 9, 11, and 13, [0051]-[0053], [0059], [0087]-[0088]);
conducting a second scan (selecting a second mode of radar operation, see [0052], [0086], [0088]);
generating, based on the second scan, a second image corresponding to second received target reflections (see [0004], [0048], [0068]);
stitching the first image with the second image (see [0004], [0031], [0048]); 
generating a composite image that comprises the stitched first and second images (see [0004], [0031], [0048]); and
detecting and identifying targets using the composite image (see figs. 9-11, [0004], [0031], [0048]).
	Lin does not specifically disclose that the images generated are Range-Doppler (“RD”) map images.
	In the same field of endeavor, Jaeger discloses a method for target identification in a radar (see fig. 4, [0022]), the method comprising:
	generating based on at least a radar scan, Range-Doppler map images corresponding to target reflections (see figs. 4-6, [0025], [0028]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jaeger with Lin by processing the received reflected radar signals into Radar-Doppler maps as taught by Jaeger, for the benefit of enabling classification of radar targets.
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170276770 (hereinafter Lin) in view of Jaeger et al US 20190129004 (hereinafter Jaeger) as applied to claim 7 above, and further in view of Fukuhara et al US 5,565,870 (hereinafter Fukuhara).	
	Regarding claim 8 as applied to claim 7, Lin as modified by Jaeger as modified by Fukuhara disclose the claimed invention except determining whether an adjustment to the one or more parameters is required based on the processed first RD map image; and sending an indication to the transceiver with the data pre-processing module to adjust one or more of a transmit power level or a receive gain level for the second scan when the adjustment to the one or more parameters is required. In the same field of endeavor, Fukuhara discloses determining whether an adjustment to the one or more parameters is required based on the processed first RD map image; and sending an indication to the transceiver with the data pre-processing module to adjust one or more of a transmit power level or a receive gain level for the second scan when the adjustment to the one or more parameters is required (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 34, lines 14-39, col. 52, lines 53-66).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fukuhara with Lin as modified by Jaeger, by adjusting the transmitter output power and/or receiver in response to a received return signal, for the benefit of adjusting the sensitivity of the radar and thus enabling the radar to measure distances to both near and far objects.
Regarding claim 9 as applied to claim 7, Lin as modified by Jaeger discloses the claimed invention except wherein setting the one or more parameters associated with the transceiver comprises:
setting a transmitter parameter to a predetermined transmit power level in a transmitter path of the transceiver; and setting a receiver parameter to a predetermined receive gain level in a receiver path of the transceiver. 
In the same field of endeavor, Fukuhara further discloses wherein setting the one or more parameters associated with the transceiver comprises:
setting a transmitter parameter to a predetermined transmit power level in a transmitter path of the transceiver; and setting a receiver parameter to a predetermined receive gain level in a receiver path of the transceiver (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 34, lines 14-39, col. 52, lines 53-66).
	Regarding claim 10 as applied to claim 9, Lin as modified by Jaeger and Fukuhara disclose the claimed invention. Fukuhara further discloses wherein conducting the first scan comprises transmitting first radio frequency (RF) beams at the predetermined transmit power level based at least on a control signal from an antenna controller coupled to the transceiver  (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 34, lines 14-39, col. 52, lines 53-66).
	Regarding claim 11 as applied to claim 10, Lin as modified by Jaeger and Fukuhara disclose the claimed invention. Jaeger further discloses obtaining first received target reflections from the first RF beams transmitted at the predetermined transmit power level (obtaining a range/Doppler map, see figs. 5-6, [0023]-[0025], [0028]-[0029]).
	Regarding claim 12 as applied to claim 10, Lin as modified by Jaeger and Fukuhara disclose the claimed invention. Fukuhara further discloses wherein adjusting the one or more parameters associated with the transceiver comprises:
adjusting a transmitter power parameter from the predetermined transmit power level to an adjusted transmit power level in a transmitter path of the transceiver; and
transmitting second RF beams at the adjusted transmit power level (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 34, lines 14-39, col. 52, lines 53-66).
	Regarding claim 13 as applied to claim 9, Lin as modified by Jaeger and Fukuhara disclose the claimed invention. Fukuhara further discloses wherein adjusting the one or more parameters associated with the transceiver comprises:
adjusting a receiver gain parameter from the predetermined receive gain level to an adjusted receive gain level in a receiver path of the transceiver; and
obtaining second received target reflections at the adjusted receive gain level from the first RF beams transmitted at the predetermined transmit power level (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 34, lines 14-39, col. 52, lines 53-66).
	Regarding claim 14 as applied to claim 13, Lin as modified by Jaeger and Fukuhara disclose the claimed invention. Jaeger further discloses receiving RF return beams with receiver antennas at the predetermined receive gain level based at least on the control signal from an antenna controller coupled to the transceiver (see figs. 5-6, [0023]-[0025], [0028]-[0029]);
generating the first RD map image from radar data associated with the received RF return beams (obtaining a range/Doppler map, see figs. 5-6, [0023]-[0025], [0028]-[0029]);
processing the first RD map image with the data pre-processing module (see fig. 6, [0029]). Fukuhara further discloses determining whether adjustment to a receiver gain in a receive path of the transceiver is required based at least on the processed first RD map image (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 34, lines 14-39, col. 52, lines 53-66).
	Regarding claim 15 as applied to claim 14, Lin as modified by Jaeger and Fukuhara disclose the claimed invention. Fukuhara further discloses sending an indication to the transceiver with the data pre-processing module to adjust the receiver gain for a subsequent scan when adjustment to the receiver gain is required;
adjusting the receiver gain based at least on processing results of the first RD map image; and
conducting a subsequent scan with the adjusted receiver gain (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 34, lines 14-39, col. 52, lines 53-66).
	Regarding claim 16 as applied to claim 14, Lin as modified by Jaeger and Fukuhara disclose the claimed invention. Fukuhara further discloses adjusting the one or more parameters interchangeably based at least on a signal strength of the received RF return beams from targets at first and second ranges (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 33, lines 15-24, col. 33, line 64 – col. 34, line 5, col. 34, lines 14-39 and 55-62, col. 52, lines 53-66).
	Regarding claim 17 as applied to claim 7, Lin as modified by Jaeger and Fukuhara disclose the claimed invention. Jaeger further discloses collecting radar data of at least one scan (obtaining a range/Doppler map, see figs. 5-6, [0023]-[0025], [0028]-[0029]);
generating an RD map image from the collected radar data; and
adaptively scaling the RD map image to adjust the one or more parameters associated with the transceiver (combining the radar data maps to form a radar data cube, see [0028]).
Regarding claim 18, Lin et al discloses a method of near-far target identification in a radar (900A, see fig. 9A, 10, and 11, [0045]-[0046], [0051], [0068], [0070]), the method comprising:
conducting a first scan (selecting a mode of radar operation, see [0052], [0086]);
based on the first scan, collecting radar data and generating a first image (obtaining a range/Doppler map, see figs. 5-6, [0023]-[0025], [0028]-[0029]);
processing the first image with a data pre-processing module (see fig. 9A-9B, [0004], [0048], [0068]);
adaptively adjusting transceiver parameters, wherein adjusting transceiver parameters corresponds to changing a range of the radar (switching the radar from operation in a first mode to a second mode of the plurality of modes, see figs. 9, 11, and 13, [0051]-[0053], [0059], [0087]-[0088]); and
conducting a second scan with the adjusted transceiver parameters (selecting a second mode of radar operation, see [0052], [0086], [0088]);
generating, based on the second scan, a second image (see [0004], [0048], [0068]).
	Lin does not specifically disclose that the generated image is Range-Doppler (RD) map image; and performing target classification based on the first RD map image and the second RD map image.
	In the same field of endeavor, Jaeger discloses a method of target identification in a radar (see figs. 3 and 4), the method comprising: 
generating based on at least a radar scan, first and second Range-Doppler map images corresponding to target reflections (obtaining a range/Doppler map, see figs. 5-6, [0018], [0023]-[0025], [0028]-[0029]); and 
performing target classification based on the first RD map image and the second RD map image (see [0028]).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jaeger with Lin by processing the received reflected radar signals into Radar-Doppler maps as taught by Jaeger, for the benefit of enabling classification of radar targets by an automotive safety system.
	The combination of Lin and Jaeger does not specifically disclose determining, based on the processing, a signal strength of reflected RF signals across a range of frequencies.
	In the same field of endeavor, Fukuhara discloses a method of near-far target identification in a radar (see fig. 1, col. 7, lines 30-36), the method comprising:
receiving a first reflection for target detection at a first range and generating a first radar image (receiving reflected pulse signals, sampling reflected pulse signals, and accumulating the sampled data, see col. 7, lines 30-40);
adaptively adjusting, based on signal strength measurements of RF signals, the transceiver parameters based on the processing the accumulated sampled data of the reflected radar pulses, the accumulated data indicating a S/N of the reflected pulses (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 33, lines 15-24, col. 33, line 64 – col. 34, line 5, col. 34, lines 14-39 and 55-62, col. 52, lines 53-66).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Fukuhara with Lin as modified by Jaeger, by adjusting the transmitter output power and/or receiver in response to a received return signal, for the benefit of adjusting the sensitivity of the radar and thus enabling the radar to measure distances to both near and far objects.
	Regarding claim 19 as applied to claim 18, Lin as modified by Jaeger and Fukuhara disclose the claimed invention. Fukuhara further discloses adjusting one or more of a transmit power or a receiver gain when a determination is made that there is a strong reflector at a near range and no weak reflector at a far range (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 33, lines 15-24, col. 33, line 64 – col. 34, line 5, col. 34, lines 14-39 and 55-62, col. 52, lines 53-66).
	Regarding claim 20 as applied to claim 19, Lin as modified by Jaeger and Fukuhara disclose the claimed invention. Fukuhara further discloses wherein adjusting the one or more of the transmit power or the receiver gain comprises decreasing the transmit power or the receiver gain to increase detection of targets in the near range such that presence of a strong reflector in the near range does not mask a weak reflector in the near range (adjusting gain of the receiver or power of the transmitter based on accumulated sampled data in order to adjust sensitivity of the radar apparatus when measuring a near target and far target, see fig. 1, col. 7, lines 30-40, col. 31, lines 29-61, col. 33, lines 15-24, col. 33, line 64 – col. 34, line 5, col. 34, lines 14-39 and 55-62, col. 52, lines 53-66).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis et al US 20180252809 discloses software defined automotive radar.
Subburaj et al US 20180113196 discloses a radar system with different transmit power for medium range and short range radar profiles.
Millar et al US 20160349363 discloses radar imaging system and related techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648